DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on November 16th, 2021 has been entered. Claims 3-4 have been amended. New claims 5-7 have been added. Claims 3-7 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 2019/0200208 A1) in view of Watfa et al. (US 2019/0223093 A1).

Chandramouli et al. disclose a method and apparatus for providing proactive load control in a mobile network with the following features: regarding claim 3, a User Equipment (UE) comprising: a controller configured to stop a first timer on a per Single Network Slice Selection Assistance information (S-NSSAI) and Public Land Mobile Network (PLMN) basis, in a case of receipt of a Protocol Data Unit (PDU) SESSION MODIFICATION COMMAND message for a PDU session, in a case that the UE N (Fig. 1, a networked system in accordance with examples embodiment of the present disclosure, see teachings in [0006, 0012, 0034-0035, 0044, 0055 & 0058-0059] summarized as “a User Equipment (UE) comprising: a controller configured to stop a first timer on a per Single Network Slice Selection Assistance information (S-NSSAI) and Public Land Mobile Network (PLMN) basis, in a case of receipt of a Protocol Data Unit (PDU) SESSION MODIFICATION COMMAND message for a PDU session, in a case that the UE provided a first S-NSSAI during an establishment procedure of the PDU session, and in a case that the first timer is running for the first S-NSSAI and a PLMN (i.e. a networked system 100 including a user equipment (UE) 102 which may be in communication with a radio access network (RAN) 103 and access and mobility management function (AMF) 104, or a part of the AMF set 205 which includes alternative AMFs 204a and 204b, which in communication with core network services 108. Various methods including the use of an AMF proactive load control 106 may be used by the AMF 104, when network slicing is deployed, load balancing by the RAN 103 node is only performed between AMFs that belong to the same selected Network Slice Selection Assistance Information (S-NSSAI(s)) within the same AMF set 205, for example, AMFs with the same public land mobile network (PLMN) and AMF Set ID value, in case of packet data unit (PDU) session establishment/modification request, from the UE 102, with a session management back-off timer may be rejected by the session management function (SMF) when SM congestion associated with a data network name (DNN) is detected, certain network changes, such as a cell or PLMN 
Chandramouli et al. is short of expressly teaching “a controller configured to stop a first timer on a per Single Network Slice Selection Assistance information (S-NSSAI)”.
Watfa et al. disclose systems and methods for network slice selection and/or reselection with the following features: regarding claim 3, a controller configured to stop a first timer on a per Single Network Slice Selection Assistance information (S-NSSAI (Fig. 6, shows example message flows in an example back-off mechanism related to network slice selection, see teachings in [0125-0130] summarized as “a controller configured to stop a first timer on a per Single Network Slice Selection Assistance information (i.e. a back-off timer is implemented to control when and/or how a WTRU may connect to a network slice, and the back-off timer may be used to prevent a WTRU from connecting to a network slice for a period of time as the back off timer may be implemented on a per slice basis or in other word first back-off time is for first network slice, second timer is for second slice and so on, the WTRU may stop a back-off timer under certain conditions or in response to a triggering event, for example as follows, the WTRU may stop the first back-off timer, for first NS, when the WTRU receives, from a  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandramouli et al. by using the features as taught by Watfa et al. in order to provide a more effective and efficient system that is capable of stopping a first timer on a per Single Network Slice Selection Assistance information. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 4:
Chandramouli et al. disclose a method and apparatus for providing proactive load control in a mobile network with the following features: regarding claim 4, a communication control method performed by a User Equipment (UE), the communication control method comprising: stopping a first timer on a per Single Network Slice Selection Assistance information (S- NSSAI) and Public Land Mobile Network (PLMN) basis, in a case of receipt of a Protocol Data Unit (PDU) SESSION MODIFICATION COMMAND message for a PDU session, in a case that the UE a communication control method performed by a User Equipment (UE), the communication control method comprising: stopping a first timer on a per Single Network Slice Selection Assistance information (S- NSSAI) and Public Land Mobile Network (PLMN) basis, in a case of receipt of a Protocol Data Unit (PDU) SESSION MODIFICATION COMMAND message for a PDU session, in a case that the UE provided a first S-NSSAI during an establishment procedure of the PDU session, and in a case that the first timer is running for the first S-NSSAI and a PLMN (i.e. a networked system 100 including a user equipment (UE) 102 which may be in communication with a radio access network (RAN) 103 and access and mobility management function (AMF) 104, or a part of the AMF set 205 which includes alternative AMFs 204a and 204b, which in communication with core network services 108. Various methods including the use of an AMF proactive load control 106 may be used by the AMF 104, when network slicing is deployed, load balancing by the RAN 103 node is only performed between AMFs that belong to the same selected Network Slice Selection Assistance Information (S-NSSAI(s)) within the same AMF set 205, for example, AMFs with the same public land mobile network (PLMN) and AMF Set ID value, in case of packet data unit (PDU) session establishment/modification request, from the UE 102, with a session management back-off timer may be rejected by the session management function (SMF) when SM congestion associated with a data network name (DNN) is detected, 
Chandramouli et al. is short of expressly teaching “stopping a first timer on a per Single Network Slice Selection Assistance information (S- NSSAI)”.
Watfa et al. disclose systems and methods for network slice selection and/or reselection with the following features: regarding claim 4, stopping a first timer on a per Single Network Slice Selection Assistance information (S- NSSAI) (Fig. 6, shows example message flows in an example back-off mechanism related to network slice selection, see teachings in [0125-0130] summarized as “stopping a first timer on a per Single Network Slice Selection Assistance information (S- NSSAI) (i.e. a back-off timer is implemented to control when and/or how a WTRU may connect to a network slice, and the back-off timer may be used to prevent a WTRU from connecting to a network slice for a period of time as the back off timer may be implemented on a per slice basis or in other word first back-off time is for first network slice, second timer is for second slice and so on, the WTRU may stop a back-off timer under certain conditions or in response to a triggering event, for example as follows, the WTRU may stop the first back-off timer, for first NS, when the WTRU receives, from a network, an attach accept message, a TAU accept message, and/or any other mobility management message that  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandramouli et al. by using the features as taught by Watfa et al. in order to provide a more effective and efficient system that is capable of stopping a first timer on a per Single Network Slice Selection Assistance information. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 2019/0200208 A1) in view of Watfa et al. (US 2019/0223093 A1) as applied to claim 3 above, and further in view of Zhang et al. (US 2020/0367090 A1).

Chandramouli et al. and Watfa et al. disclose the claimed limitations as described in paragraph 6 above. Chandramouli et al. and Watfa et al. do not expressly disclose the following features: regarding claim 5, wherein: the first timer is associated with the S-NSSAI and is not associated with a Data Network Name (DNN).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandramouli et al. with Watfa et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of associating first timer with the S-NSSAI. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 2019/0200208 A1) in view of Watfa et al. (US 2019/0223093 A1) as applied to claim 3 above, and further in view of Qiao et al. (US 2019/0109823 A1).

Chandramouli et al. and Watfa et al. disclose the claimed limitations as described in paragraph 6 above. Chandramouli et al. and Watfa et al. do not expressly disclose 
Qiao et al. disclose systems, apparatuses, and methods for PDU session communications with the following features: regarding claim 6, wherein: the UE receives the PDU SESSION MODIFICATION COMMAND message that is sent by a Session Management Function (SMF) to indicate a modification of a PDU session in a Network- requested PDU session modification procedure (Fig. 17, show examples of PDU session modification procedures, see teachings in [0149-0150] summarized as “the SMF 160 may send, to the new AMF 155-1, a message comprising PDU session modification response, response message may comprise one or more of: the allowed S-NSSAI and/or the network slicing instance ID, the PDU session ID(s), a device identifier and/or a user identity associated with the wireless device 100”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandramouli et al. with Watfa et al. by using the features as taught by Qiao et al. in order to provide a more effective and efficient system that is capable of sending PDU SESSION MODIFICATION COMMAND message to UE by the SMF. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
1/10/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473